Exhibit 10-2

Addendum to Loan Agreement

Dated

July 13, 2006

The Agreement dated July 13, 2006 (Loan Agreement) between Branch Banking and
Trust Company (Bank), Southeast Power Corporation (Borrower) and The Goldfield
Corporation (Guarantor) is to also apply to a new Loan evidenced by a credit
promissory note dated December 29, 2009, in the original principal amount of
$3,825,000 and renewals and modifications of said note as made from time to time
and all Loan Documents associated with said note.

All other terms are to remain the same as stated in the original Loan Agreement
with the exception of the advance rate on the purchases of new equipment with
the proceeds of the note for advances made on or after December 29, 2009 are to
be limited to 80% of purchase price rather than the 100% noted in the original
Loan Agreement terms.

 

Southeast Power Corporation   By:  

/s/ Stephen R Wherry

  Date:         12/29/2009         Stephen R Wherry, Its Treasurer   The
Goldfield Corporation By:  

/s/ Stephen R Wherry

  Date:         12/29/2009         Stephen R Wherry, Its Senior Vice President  

/s/ Barry Forbes

  Date:         12/29/2009         Branch Banking and Trust Company   By   Barry
Forbes, Its Senior Vice President  